Citation Nr: 1548925	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-44 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected low back strain with degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 1985 and again from April 1986 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disorder.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of that hearing is of record in the Veteran's Virtual VA file.  

The Board remanded the instant claim in May 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he sustained a neck disorder in service when he fell while playing basketball.  He also stated he sustained injury when he fell 10 feet through a floor rotted by termites.  He stated that he was treated in service, and also was treated by VA in April 1994 right after service.  (Videoconference testimony, September 2013).  Finally, it has been alleged that his cervical spine disorder was aggravated by his service-connected low back strain with DDD.  

The Board remanded the instant claim in May 2014.  The Veteran was to be provided a VA examination, wherein an opinion was to be provided regarding whether his cervical spine disorder was the result of injury in service, or in the alternative, aggravated by his service-connected lumbar spine disability.  He underwent a VA examination in July 2014.  The examiner did not address aggravation with regard to the Veteran's cervical spine disorder.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271   (1998).  Since this examination report did not respond to all of the action requested in the Board's previous remand, remand for additional evidentiary development is once again required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his cervical spine disorder.  The claims folder must be reviewed by the examiner.  Any indicated studies should be performed.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder is of service onset or otherwise related to the Veteran's military service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected low back disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  The examiner should also address private treatment records obtained in connection with this claim (to include Unity Point-Trinity and Palmer Chiropractor Clinics) which relate that the Veteran has cervical radiculopathy, and his buddy statements which indicate that he has had a cervical spine disorder since service.  

2.  Thereafter, the claim on appeal should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

